Citation Nr: 0331304	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-07 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
multiple-joint arthralgia.  

2.  Entitlement to service connection for gastrointestinal 
disorders, a hiatal hernia with reflux and irritable bowel 
syndrome, due to an undiagnosed illness or illnesses.  

3.  Entitlement to service connection for residuals of a low 
back strain.  

4.  Entitlement to service connection for gum disorders, 
including gingivitis and periodontitis due to an undiagnosed 
illness or illnesses.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from June 1988 to June 1992 
in the U.S. Marine Corps.  This included service in the 
Southwest Asia Theater of Operations, in support of Operation 
Desert Storm/Desert Shield, from approximately 
October 1, 1990 to February 28, 1991.  And he received, among 
other awards and commendations, the Combat Action Ribbon.  
His unit also received the Navy Unit Commendation Medal.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In that decision, the RO reconsidered some 
of the veteran's claims that previously were denied in a July 
1993 rating decision, due to an intervening change in the 
adjudication of Gulf War related cases.  And after doing so, 
the RO granted service connection for arthralgia of multiple 
joints (in the knees, ankles, hands and shoulders) due to 
undiagnosed illness and assigned an initial 10 percent rating 
effective from November 2, 1994.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In June 2000, during the pendency of his appeal, the RO 
increased the rating for the veteran's multiple-joint 
arthralgia from 10 to 40 percent, also effective from 
November 2, 1994.  This is not the maximum possible rating 
for this condition, and the veteran has not indicated that he 
is content with this rating.  So there remains for 
consideration the issue of whether he is entitled to a rating 
higher than 40 percent.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

Also in the October 1998 and June 2000 rating decisions, the 
RO denied additional claims for service connection for 
gastrointestinal disorders (a hiatal hernia with reflux and 
irritable bowel syndrome), for residuals of a low back 
strain, and for gum disorders (gingivitis, periodontitis, 
etc.).  The veteran appealed those denials, too.

The veteran testified at a hearing at the RO in May 2000 in 
support of his claims.  

The claim for a bleeding gum disorder, apart from the 
diagnosed gingivitis and periodontal disease, will be 
addressed in the REMAND following the ORDER.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1988 to June 
1992 in the U.S. Marine Corps.  This included service in the 
Southwest Asia Theater of Operations, in support of Operation 
Desert Storm/Desert Shield, from approximately 
October 1, 1990 to February 28, 1991.  

2.  The 40 percent rating the veteran now has for his 
multiple-joint arthralgia presumes he has widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy.  There are no objective 
clinical indications of additional functional impairment 
other than this.

3.  The veteran's gastrointestinal disorders, which he 
alleges are due to undiagnosed illnesses, have been medically 
attributed to known clinical diagnoses.

4.  It is questionable whether the veteran even currently has 
residuals of a low back strain, but even assuming he does, 
there still is no objective medical evidence indicating they 
are causally related to an injury sustained in service.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 40 percent for the multiple-joint arthralgia.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Codes 5002, 5003, 5025, 5200-5203, 5256-5263, 
5214-5219, 5270-5274 (2003).  

2.  The veteran does not have gastrointestinal disorders or 
associated symptoms due to an undiagnosed illness that was 
incurred or aggravated during service, nor does he have 
gastrointestinal disorders or associated symptoms that may be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.317 (2003).

3.  The veteran does not currently have residuals of a low 
back strain incurred or aggravated during service. 38 
U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of its enactment, November 
9, 2000, or filed before that date and not yet final.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this particular appeal, numerous communications from the 
RO notified the veteran of the requirements of the VCAA.  
This included specifically apprising him of the information 
and evidence the RO had or would obtain and the information 
or evidence that he must submit personally.  Quartuccio, 16 
Vet. App. at 186-87.  The RO did this in a letter sent in 
March 1997, as well as in the rating decisions appealed, 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and the associated notice letters issued in 
November 1998, October 1999, and June 2000.  More letters 
were sent in August and December 2000.  Thus, VA has 
satisfied its notice obligations.  

That said, the Board is ever mindful of a recent precedent 
decision issued by the U.S. Court of Appeals for the Federal 
Circuit.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  In that decision, the Federal Circuit Court 
invalidated VA's 30-day initial response period contained in 
VA's implementing regulation, 38 C.F.R. § 3.159(b)(1), as 
inconsistent with the one-year notice period Congress 
established in 38 U.S.C.A.§ 5103(b)(1).  The Federal Circuit 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
Court found that the 30-day due process period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify 
communication is potentially misleading and detrimental to 
veterans whose claims are prematurely denied short of the 
statutory one-year period provided for a response.  The 
Federal Circuit Court further found that VA's rule allowing 
for a two-pronged 30-day initial due process period, followed 
by an explanation that the claimant still had the remainder 
of the one-year appeal period to submit evidence, was an 
unreasonable exercise of agency discretion.  

Since, however, no such defective notice was given in this 
particular case, the PVA holding does not apply to these 
specific facts and circumstances.  And the veteran will not 
be prejudiced by the Board's review of his case at this 
juncture, particularly since all of the evidence he cited as 
relevant to his claims, if obtainable, was obtained and he 
underwent VA examinations to obtain any necessary 
medical opinions concerning the merits of his case.  
38 U.S.C.A. § 5103A(d); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

II.  Entitlement to an Initial Rating Higher than 40 Percent 
for Multiple-Joint Arthralgia

Service connection for arthralgia of multiple joints (in the 
knees, ankles, hands, and shoulders) was granted in the 
October 1998 RO rating decision.  The RO initially assigned a 
10 percent rating under Diagnostic Codes (DCs) 8850-5025.  
Codes in the 8800 range denote the malady is due to an 
undiagnosed illness, and Diagnostic Code 5025 is for 
fibromyalgia.  See 38 C.F.R. § 4.27.  

The veteran now has a 40 percent rating for this disability 
under DCs 5299-5025, with the same effective date as his 
prior rating.  This is the highest possible schedular rating 
under Code 5025, and it presumes he has widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy.  38 C.F.R. § 4.71a.  

So to receive a rating higher than 40 percent, there must be 
some other plausible basis for increasing the evaluation 
beyond this level.  Unfortunately, there is not.  There is no 
medical or other probative evidence of record indicating the 
veteran even takes any medication for his arthralgia, and 
most of his X-ray findings have not disclosed evidence of 
arthritis or other degenerative disease (gout, etc.).  
In fact, the vast majority of the radiographic findings have 
been repeatedly normal.  There was one exception, when he was 
assessed with degenerative joint disease, but that was based 
on his subjective complaints, alone.  Arthritis, however, 
must be objectively confirmed by X-ray findings.  38 C.F.R. 
§ 4.71a, DC 5003.

The VA physicians who have examined the veteran also noted 
that, although he was no longer working (his place of 
employment was sold), he went to school with very little, if 
any problems, indicating very minimal actual functional 
impairment from his disability.  And this is the paramount 
concern when determining whether he is entitled to a rating 
higher than he currently has.

Because there are no probative X-ray findings, or other 
pertinent findings such as ankylosis, incapacitating 
exacerbations, abnormal nerve conduction velocities, etc., 
the veteran cannot receive a rating higher than 40 percent 
under any of the other potentially applicable Diagnostic 
Codes-those being, DCs 5200-5203, 5256-5263, 5214-5219, and 
5270-5274.

Moreover, since 40 percent is the most disabled the veteran 
has been due to this condition since filing his claim, he 
cannot receive a "staged" rating either.  See Fenderson, 12 
Vet. App. At 125-26.

The RO also specifically determined in the June 2000 SSOC, 
and the Board concurs, there is no evidence to warrant 
referral of this claim for special extraschedular 
consideration.  See 38 C.F.R. § 3.321(b).  The veteran has 
not been frequently hospitalized for treatment of this 
disability and, as mentioned, it has not caused marked 
interference with his employment, i.e., meaning above and 
beyond that contemplated by his current 40 percent rating.  
He stopped working due to other unrelated factors and resumed 
school.  So the Board does not have to remand this claim to 
the RO for possible referral of the case to the Director of 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
there is no reasonable doubt to resolve in the veteran's 
favor, and his claim must be denied.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


III.  Claims for Service Connection

Service connection may be granted for disability due to a 
disease contracted or an injury sustained while on active 
duty in the military, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.

38 C.F.R. § 3.317(a) further provides that VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Signs or symptoms that 
may be manifestations of an undiagnosed illness include, but 
are not limited to, fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

A.  Residuals of a Low Back Strain

The veteran claims that he injured his low back while on 
active duty in the military, and that his current symptoms 
are attributable to that trauma, thereby entitling him to 
service connection for the chronic residuals.  See his notice 
of disagreement (NOD) dated in October 1999.  During his May 
2000 hearing he testified that he was instructed to jump 
another Marine and that, in the ensuing confrontation, he was 
thrown to a concrete pavement-first striking his buttocks, 
then his head, after which he passed out.  He next recalled 
recuperating on the ground or a picnic table for 
approximately 4 hours prior to being instructed to go on a 
four hour post, without being able to obtain medical 
treatment.  

There is no objective indication the veteran sustained the 
injury to his low back, as alleged, while in service or 
experienced any associated symptoms.  But even more 
importantly, even if the Board were to assume he did, purely 
for the sake of argument, there still is no medical evidence 
of record indicating that he currently has a low back 
disability as a residual of that trauma.  So his claim still 
would have to be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.").  See also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, too, Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).



In fact, the record shows the veteran's low back has been 
repeatedly evaluated as normal, or within normal limits, 
after objective clinical examination that included diagnostic 
studies such as X-rays, etc.  He also was evaluated by the 
pain clinic and hospitalized in conjunction with his claim of 
undiagnosed illnesses in January 1994.  But no back condition 
was found.  

Thus, although there has been occasional mention of a low 
back strain since service, mostly by history, there still is 
no medical nexus evidence indicating a relationship of any 
sort between these references and the events of service, 
including the purported trauma.  See, e.g., Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The veteran's purported injury in service, even if it 
occurred, did not happen while engaged in combat against 
enemy forces.  Even he has acknowledged as much.  So the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
simply do not apply insofar as presuming he sustained the 
alleged injury in service.  See, too, Kessel v. West, 13 Vet. 
App. 9, 16 (1999) (en banc).  But even if they did, there 
still must be medical nexus evidence causally linking his 
current disability to that incident of trauma.  See Wade v. 
West, 11 Vet. App. 302, 305 (1998), citing Turpen v. Gober, 
10 Vet. App. 536, 539 (1997).

Note also that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  

Thus, as the preponderance of the evidence is against the 
claim, there is no reasonable doubt to resolve in the 
veteran's favor, and his claim must be denied.  38 C.F.R. 
§ 3.102.

B.  Gastrointestinal Disorders, 
Including due to an Undiagnosed Illness or Illnesses

Numerous medical evaluations since service have found the 
veteran has a hiatal hernia with reflux and irritable bowel 
syndrome (IBS).  But these are known clinical diagnoses, not 
undiagnosed illnesses.  So the presumptions of 38 C.F.R. 
§ 3.317 for disability due to service in the Persian Gulf War 
do not apply.

There also, however, is no medical evidence otherwise 
causally relating these conditions to the veteran's service 
in the military.  And as a layman, he simply does not have 
the necessary medical training and/or expertise to make this 
determination, himself.  See Espiritu v. Derwinski, 2 Vet App 
492, 494-95 (1992).  

The preponderance of the evidence being unfavorable, the 
benefit-of-the-doubt rule does not apply, and this claim must 
be denied.  38 C.F.R. § 3.102.


ORDER

The claim for an initial rating higher than 40 percent for 
the multiple-joint arthralgia is denied.  

The claim for service connection for gastrointestinal 
disorders (a hiatal hernia with reflux and irritable bowel 
syndrome), including due to an undiagnosed illness or 
illnesses, is denied.  

The claim for service connection for residuals of a low back 
strain is denied.  




REMAND

The veteran contends that he has bleeding gums due to an 
undiagnosed illness, apart from the already known diagnoses 
of gingivitis and periodontitis.  See his October 1999 NOD.  
He said that he sometimes gets bleeding when brushing his 
teeth, but that other times his whole mouth fills with blood 
from just sucking on a straw.  See the transcript of his May 
2000 hearing.  His girlfriend also provided supporting 
testimony on his behalf during that hearing.  

A report of a VA Dental examination, dated in October 1995, 
indicates the veteran received the following diagnoses at the 
conclusion of that evaluation:  (1) gingivitis, (2) incipient 
periodontitis, and (3) spontaneous gingival bleeding.  
However, the examiner did not explain whether this latter 
finding was due to an already established diagnosis, i.e., 
the gingivitis and/or periodontitis, or instead an 
entirely separate and distinct condition.  And the Board, 
itself, cannot make this determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  So a dental opinion is 
needed.  38 U.S.C.A. § 5103A(d).

Thus, this claim is REMANDED to the RO for the following:  

1.  Schedule the veteran for another VA 
Dental examination to ascertain all 
current dental conditions and their 
causes, i.e., whether it is at least as 
likely as not that any is related to his 
service in the military.  This includes 
determining whether any specific symptoms 
(particularly bleeding gums, etc.) are 
due to an undiagnosed illness or, 
instead, are due to the known diagnoses 
of gingivitis and periodontitis.  To 
facilitate making this determination, 
please review the report of the veteran's 
October 1995 VA dental examination, 
as well as the other relevant evidence in 
his claims file, including a copy of this 
remand.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
claim for service connection for a dental 
condition.  If any benefit sought on 
appeal remains denied, send the veteran 
and his representative an SSOC and give 
them time to submit additional evidence 
and/or argument in response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



